Title: From Benjamin Franklin to Jaume, 7 December 1781
From: Franklin, Benjamin
To: Jaume, Guillaume


Sir,
Passy, Dec. 7. 1781
I received the Letter you did me the Honour of writing to me, the 20th of last Month, inclosing a Prospectus of the School at Ecully. As the Father of young Johonnot is still in France, and you have sent a Copy of the Prospectus to him, I expected to have heard from him, in case he had been dispos’d to change the Situation of his Son; and I delay’d a little the Answering of your Letter in that Expectation. He has as yet said nothing to me on the Subject, and as the Child’s Grandfather is a zealous Protestant Minister, and places some Confidence in me with regard to the Education of his Grandson, I cannot advise removing him from Geneva where I think he is well plac’d, because I apprehend the Educating him among Catholics would give Pain to the old Gentleman my good Friend. The Father however will do as he thinks proper.
I am nevertheless much oblig’d to you for the kind Attention you have shown to my young Countryman, and the Desire you manifest of being farther useful to him. If in any thing I can render you any Service it will be a Pleasure to me, who am very sensible of the honour done me by your good Opinion.
With great Regard, I am Sir, Your most

P.S. As some other young Americans coming to Europe for Education may pass through my Hands, I wish to have it explain’d whether the Charge of the several Masters is included in the 1000 Livres, and what the Trousseau is to consist of.
  Mr Guillaume Jaume, a Lyon

